Title: To Thomas Jefferson from Arthur S. Brockenbrough, 14 July 1824
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
July 14th 1824
As Mr Gorman is about to commence with the back steps of the Rotunda it is necessary that the plan should be posatively fixed on, I therefore wish to know your wishes on the subject. I have layed down several plans if you approve of any one of them mark the one you like best or send a plan that you like better than any one of them—If the earth is removed from steps, it will make the flight 13 feet high, the present arch must necessarily come down and the flight run out 4 or 6 feet beyond the corner of the building, where we have nothing but made earth for 6 or 8 feet deep—Agreeable to plan A a part of the circle only would require facing and coping with stone from point E to the Gymnasia—Plan B all the ruff work would be concealed by the fall—Quere, would you prefer the out side wall of the steps sloped as plan A, or square up to the platform as Plan B—? 20 feet for a platform. I think little enough, nor will it do to encroach more on the arch than is layed down in the several plans—Messrs D & N are in want of money can any arrangement be made by which they can git a part of the annuity placed to their credid in Bank I am Sir respectfuly your Obt SevtA. S. Brockenbrough P.